Citation Nr: 0515891	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased (compensable) rating for 
post-traumatic degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 until 
August 1976, and from October 1976 until August 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied increased ratings for post 
traumatic degenerative joint disease of both knees.  The 
veteran was afforded a hearing before a hearing officer at 
the RO in September 1999.  In an October 1999 rating 
determination, the RO granted a 10 percent rating for the 
left knee disorder.  The case was remanded by a May 2003 
decision of the Board for further procedural and evidentiary 
development.

By a decision entered in October 2003, the Board denied the 
above issues on appeal.  The veteran appealed the matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2004, the veteran's representative and 
the VA Office of General Counsel filed a joint motion to 
vacate the prior Board determination.  By order dated in 
November 2004, the Court granted the joint motion, vacated 
the Board's March 2003 decision, and remanded the case to the 
Board for further action in accordance with the mandate of 
the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the November 2004, joint motion the veteran's 
representative (Appellant) and the VA Office of General 
Counsel (Appellee) sought to vacate the Board's October 2003 
decision so that the Board could afford the veteran an 
examination that addressed factors set for in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), such as incoordination, 
weakness and fatigability, and whether the veteran suffers 
from occasionally incapacitating exacerbations; and to 
consider a compensable rating for the right knee under 
38 C.F.R. § 4.59 (2004) for painful motion and arthritis, 
pursuant to Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The joint motion stipulated that the medical examiner be 
asked to express an opinion as to whether pain could 
significantly limit functional ability during flare-ups or 
when the knees were used repeatedly over a period of time; 
and (2), to determine whether the joints exhibited weakened 
movement, excess fatigability or incoordination, to be 
expressed in additional range-of-motion loss, if any.

Additionally, it was noted that since bilateral knee 
disability could be assigned an increased rating under 
Diagnostic Code 5003, and in view of evidence that the 
appellant missed work due to bilateral knee pain, the 
examiner should be asked to address whether the veteran had 
occasional incapacitating exacerbations as contemplated by 
Diagnostic Code 5003.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of any and all current left and 
right knee disability.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review prior to the examination.  

The examiner should note whether there 
is any lateral instability or recurrent 
subluxation in either knee.  If these 
symptoms are present, the examiner 
should express an opinion as to their 
severity in terms of whether they are 
"slight," "moderate," or "severe."

The examiner should note the ranges of 
flexion and extension in each knee.

The examiner should also indicate 
whether, there is evidence of weakness, 
fatigability, or incoordination 
associated with the knees, expressed in 
terms of additional degrees of limited 
motion.  

The examiner should address whether 
there is evidence of painful motion in 
the right knee.

The examiner should address whether the 
veteran has occasional incapacitating 
exacerbations due to arthritis.

The examiner should set forth a 
rationale for the opinions expressed 
and conclusions reached.

The veteran must be given adequate notice 
of the examination, to include advising 
him of the consequences of failure to 
report under 38 C.F.R. § 3.655 (2004).  
If he fails to appear for the 
examination, this fact should be noted in 
the file and a copy of the examination 
notification should be associated with 
the claims folder.  

2.  After ensuring that the examination 
report contains all the opinions 
requested in this remand, readjudicate 
the claims on appeal.  If the benefits 
sought on appeal are not granted, issue a 
supplemental statement of the case.  The 
record should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

